SIMON, Justice.
*537Our findings and decision on the issues of law assigned in the case of City of Monroe v. Louisiana Public Service Commission, 233 La. 478, 97 So.2d 56, are equally applicable and controlling in this appeal.
Accordingly, for the reasons assigned, the judgment of the district court is reversed, annulled and set aside.
It is now ordered, adjudged and decreed that the Louisiana Public Service Commission be, and the same is hereby permanently restrained and enjoined from entertaining jurisdiction of or from holding a hearing on the application of United Gas Corporation in Docket No. 6873 of said Commission for the revision of gas rates within the City of West Monroe.